 


109 HR 1127 IH: Renewable Energy Production Incentive Reform and Reauthorization Act
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1127 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Terry (for himself, Mr. Peterson of Minnesota, Mr. Fortenberry, and Mr. Osborne) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To reauthorize the renewable energy production incentive and to provide that a qualified renewable energy facility shall not be assigned a priority for eligibility or allocation of appropriated funds on the basis of the energy source used at such facility. 
 
 
1.Short titleThis Act may be cited as the Renewable Energy Production Incentive Reform and Reauthorization Act. 
2.Renewable energy production incentive 
(a)Incentive paymentsSection 1212(a) of the Energy Policy Act of 1992 (42 U.S.C. 13317(a)) is amended to read as follows: 
 
(a)Incentive payments 
(1)Secretary of EnergyFor electric energy generated from solar, wind, or geothermal energy and sold by a qualified renewable energy facility during the incentive period, the Secretary of Energy shall make, subject to the availability of appropriations, incentive payments to the owner or operator of such facility. 
(2)Secretary of AgricultureFor electric energy generated from biomass and sold by a qualified renewable energy facility during the incentive period, unless the electric energy is generated from heat derived from landfill gases, the Secretary of Agriculture shall make, subject to the availability of appropriations, incentive payments to the owner or operator of such facility. 
(3)Administrator of the Environmental Protection AgencyFor electric energy generated from heat derived from landfill gases and sold by a qualified renewable energy facility during the incentive period, the Administrator of the Environmental Protection Agency shall make, subject to the availability of appropriations, incentive payments to the owner or operator of such facility. 
(4)PaymentsThe amount of the payment made to any owner or operator under this section shall be as determined under subsection (e). Payments under this section may only be made upon receipt by the Secretary of Energy, the Secretary of Agriculture, or the Administrator of the Environmental Protection Agency, as applicable, of an incentive payment application which establishes that the applicant is eligible to receive such payment. 
(5)Assignment of priorityThe Secretary of Energy, the Secretary of Agriculture, and the Administrator of the Environmental Protection Agency shall not establish any criteria or procedures that have the effect of assigning to a qualified renewable energy facility that is eligible for payments under this section a higher or lower priority for eligibility or allocation of payments on the basis of the energy source used at such facility.. 
(b)Eligibility windowSection 1212(c) of the Energy Policy Act of 1992 (42 U.S.C. 13317(c)) is amended by striking during the 10-fiscal and all that follows through enactment of this section and inserting before October 1, 2016. 
(c)Amount of paymentSection 1212(e)(1) of the Energy Policy Act of 1992 (42 U.S.C. 13317(e)(1)) is amended— 
(1)by striking Secretary and inserting Secretary of Energy, the Secretary of Agriculture, or the Administrator of the Environmental Protection Agency; and 
(2)by striking 1.5 and inserting 1.8.  
(d)SunsetSection 1212(f) of the Energy Policy Act of 1992 (42 U.S.C. 13317(f)) is amended by striking the expiration of and all that follows through enactment of this section and inserting September 30, 2026. 
(e)Authorization of appropriationsSection 1212(g) of the Energy Policy Act of 1992 (42 U.S.C. 13317(g)) is amended to read as follows: 
 
(g)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated—  
(1)$25,000,000 to the Secretary of Energy; 
(2)$5,000,000 to the Secretary of Agriculture; and 
(3)$5,000,000 to the Administrator of the Environmental Protection Agency,for each of fiscal years 2006 through 2026.. 
(f)DefinitionSection 1212 of the Energy Policy Act of 1992 (42 U.S.C. 13317) is amended by adding at the end the following new subsection: 
 
(h)DefinitionFor purposes of this section, the term biomass includes livestock biomass.. 
3.Advisory CommitteeSection 6(b)(4)(A) of the Renewable Energy and Energy Efficiency Technology Competitiveness Act of 1989 (42 U.S.C. 12005(b)(4)(A)) is amended— 
(1)by redesignating clauses (iii) through (ix) as clauses (iv) through (x), respectively; and 
(2)by inserting after clause (ii) the following new clause: 
 
(iii)the Secretary of Agriculture;. 
 
